Case: 21-60663     Document: 00516375131          Page: 1    Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 29, 2022
                                   No. 21-60663                         Lyle W. Cayce
                                                                             Clerk

   Robin Wilson,

                                                            Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-39


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Robin Wilson appeals the district court’s affirmance of the
   Commissioner of Social Security’s denial of her application for Social
   Security disability and disability insurance benefits.     For the following
   reasons, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60663      Document: 00516375131            Page: 2    Date Filed: 06/29/2022




                                      No. 21-60663


                                 I.     Background
          Asserting disability beginning on August 1, 2015, Wilson applied for
   disability and disability insurance benefits under Title II of the Social Security
   Act based on her seizure disorder, injured ankle, heart attack, ruptured
   spleen, asthma, and Hepatitis C. See 42 U.S.C. § 423(d)(1)(A). Her
   application was denied, and she subsequently sought reconsideration,
   alleging an additional condition of social anxiety.         After receiving full
   consideration by an Administrative Law Judge, the Appeals Council, and the
   district court, and losing in each venue, Wilson appealed.
          Wilson has previously worked as a corrections officer, child welfare
   caseworker, probation and parole officer, and systems analyst. Per Wilson,
   she had to quit her job as a corrections officer in 2013 because her duties were
   limited by her injured ankle, and she was terminated as a probation officer in
   2015 due to her seizures and an altercation with a coworker. Wilson’s
   medical records indicate longstanding neurological, physical, and mental
   health issues, which formed the basis of her application. We briefly discuss
   each relevant condition.
          Seizure disorder. Wilson contends that she has sudden seizures that
   render her unconscious, so she does not drive, among other things. Her claim
   as to the number of seizures is not supported by the medical records that
   show she only has one to three seizures per year, as to which her neurologist
   indicated she would need a day to rest.
          Injured ankle. Wilson severely injured her right ankle in a 1991 car
   accident and underwent reconstructive surgery. She now has arthritis in that
   ankle, and a 2017 X-ray showed severe posttraumatic degradation. Wilson’s
   medical records indicate that her ankle limitations are mild, such that with
   standard breaks, she is able to sit and stand normally in an eight-hour
   workday.




                                           2
Case: 21-60663      Document: 00516375131           Page: 3   Date Filed: 06/29/2022




                                     No. 21-60663


          Affective disorders. Wilson also suffers from anxiety and depression.
   She has expressed concern about the diminishing benefits her medication has
   on her affective disorders.
          Heart attack, ruptured spleen, hernia. Finally, Wilson suffered a heart
   attack in 2015 and a ruptured spleen in 2016. Her cardiac issues improved
   after a stent was installed, and her ruptured spleen and resulting hernia were
   repaired with surgery. Despite her claims about the current effect of her
   spleen rupture and hernia, a consultant examiner concluded that Wilson
   could lift, carry, and handle light objects.
                   II.     Jurisdiction and Standard of Review
          Wilson sought judicial review of the Commissioner’s decision under
   42 U.S.C. § 405(g). We have jurisdiction over Wilson’s timely appeal under
   28 U.S.C. § 1291.
          “We review the Commissioner’s denial of social security benefits
   only to ascertain whether (1) the final decision is supported by substantial
   evidence and (2) whether the Commissioner used the proper legal standards
   to evaluate the evidence.” Whitehead v. Colvin, 820 F.3d 776, 779 (5th Cir.
   2016) (per curiam) (internal quotation marks and citation omitted). A
   determination that a final decision is not supported by substantial evidence is
   “appropriate only if no credible evidentiary choices or medical findings
   support the decision.” Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).
   Importantly, we do not “reweigh the evidence or substitute our judgment for
   that of the Commissioner.” Audler v. Astrue, 501 F.3d 446, 447 (5th Cir.
   2007). Moreover, “[p]rocedural perfection in administrative proceedings is
   not required as long as the substantial rights of a party have not been
   affected.” Id. at 448 (internal quotation marks and citation omitted).




                                           3
Case: 21-60663       Document: 00516375131              Page: 4   Date Filed: 06/29/2022




                                         No. 21-60663


                                  III.      Discussion
            In evaluating a disability claim, the Commissioner conducts a five-step
   inquiry to determine whether: (1) the claimant is not presently working;
   (2) the severity of claimant’s impairment limits her ability to do basic work
   activities; (3) the claimant’s impairment meets or equals an impairment
   listed in Appendix 1 of the social security regulations; (4) the impairment
   prevents the claimant from doing past relevant work; and (5) the impairment
   prevents the claimant from doing any other substantial gainful activity. See
   20 C.F.R. § 404.1520(a)(4)(i)–(v).             The claimant bears the burden of
   satisfying the first four steps of the analysis; the Commissioner bears the
   burden of establishing the fifth by demonstrating that other work the claimant
   can perform is available in the national economy. Audler, 501 F.3d at 448.
   Wilson takes issue with the ALJ’s findings at steps two and four of the
   inquiry. We examine those determinations.
   A.       Severity of Affective Disorders
            Relevant here, the ALJ concluded at step two of the disability analysis
   that Wilson’s diagnoses of bipolar disorder, depression, and anxiety were not
   severe under 20 C.F.R. § 404.1520(c) because they only minimally limit her
   “ability to perform basic mental work activities.”
            In reaching this conclusion, the ALJ considered four broad areas of
   mental     functioning:    (1) understanding,        remembering,   or   applying
   information; (2) interacting with others; (3) concentrating, persisting, or
   maintaining pace; and (4) adapting or managing oneself.                   See id.
   § 404.1520a(c)(3). After a thorough review of Wilson’s medical records, the
   ALJ concluded that Wilson experienced only a mild limitation in each area
   and accordingly that her affective disorders were not severe.             See id.
   § 404.1520a(d)(1).




                                              4
Case: 21-60663      Document: 00516375131          Page: 5   Date Filed: 06/29/2022




                                    No. 21-60663


          Wilson argues that the ALJ impermissibly cherry-picked evidence
   supporting the ALJ’s conclusion and failed to consider evidence establishing
   that Wilson’s affective disorders were severe and worsening. However, our
   review of the record indicates that in totality, the ALJ considered Wilson’s
   intellect, memory, problem-solving skills, self-isolation, stress tolerance,
   mood swings, anger-management issues, ability to get along with others,
   punctuality, demeanor, and medication concerns. We accordingly reject
   Wilson’s contention that the ALJ’s review of the record regarding her
   affective disorders was impermissibly narrow.
          Wilson also argues that the opinion of the non-examining medical
   consultant “mischaracterized” the reports upon which he based his
   conclusion that Wilson’s mental health issues were not severe.            This
   argument is about the phrase “laughed easily,” which Wilson claims
   misinterprets “tried to maintain a sense of humor.” We conclude this
   argument is one of semantics and does not affect the ultimate outcome by the
   ALJ.
          Finally, in this category Wilson further takes issue with the ALJ’s
   statement that Wilson had worked since her mental health diagnoses. The
   ALJ might have been relying on earlier diagnoses rather than those occurring
   after she left work, but even assuming arguendo the ALJ’s statement in this
   regard was error, it was harmless. See Audler, 501 F.3d at 448. The ALJ was
   clear that Wilson did not perform substantial gainful activity from the alleged
   onset of disability date of August 1, 2015, and the ALJ acknowledged that
   Wilson’s depression and anxiety developed in 2016. So, we need not address
   this argument further.
          In sum, bearing in mind our limited role and inability to reweigh the
   evidence or substitute our judgment for that of the ALJ’s, see id. at 447, we




                                          5
Case: 21-60663        Document: 00516375131              Page: 6      Date Filed: 06/29/2022




                                         No. 21-60663


   hold that substantial evidence supported the ALJ’s conclusion that Wilson’s
   affective disorders were not severe.
   B.      Residual Functional Capacity
           At step four of the disability analysis—whether impairments prevent
   the claimant from doing past relevant work—the Commissioner must first
   determine a claimant’s residual functional capacity, or the ability the
   claimant has to perform past relevant work despite any impairments. See 20
   C.F.R. §§ 404.1520(e), 404.1545(a)(1).
           In making the residual functional capacity determination, the ALJ first
   considered all of Wilson’s impairments that could reasonably be expected to
   produce pain or other symptoms. See SSR 16-3, 82 Fed. Reg. 49462, 49464
   (Oct. 25, 2017). The ALJ then evaluated the “intensity, persistence, and
   limiting effects” of those symptoms to determine the extent to which they
   limited Wilson’s ability to perform work-related activities. See id. After a
   thorough review of the record, and considering Wilson’s impairments due to
   her heart attack, ankle injury, and seizures, the ALJ found that Wilson has
   the residual capacity to perform “light work” with certain limitations. 1
           Wilson argues there was not substantial evidence in the record
   supporting the ALJ’s conclusion regarding her ability to perform light work,
   relying on certain medical opinions. 2 The ALJ, however, was not required to


           1
             To determine the physical exertion required for various jobs, the Social Security
   Administration classifies jobs as sedentary, light, medium, heavy, and very heavy. 20
   C.F.R. § 404.1567(a)–(e). “Light work involves lifting no more than 20 pounds at a time
   with frequent lifting or carrying of objects weighing up to 10 pounds.” Id. § 404.1567(b).
   Furthermore, a job is considered light work when “it requires a good deal of walking or
   standing, or when it involves sitting most of the time with some pushing and pulling of arm
   or leg controls.” Id.
           2
              Wilson does not challenge the ALJ’s residual functional capacity determinations
   as to her seizure disorder and heart attack.




                                               6
Case: 21-60663      Document: 00516375131           Page: 7   Date Filed: 06/29/2022




                                     No. 21-60663


   adopt these specific medical opinions, and there is other evidence in the
   record supporting the ALJ’s conclusion.
          Moreover, Wilson’s own allegations regarding her limitations are
   undermined by the record. Wilson testified that she could not lift a gallon of
   milk, but there is no evidence in the record that such a complaint was ever
   made to Wilson’s own medical providers, and the consultant examiner
   concluded that Wilson could lift, carry, and handle light objects. Wilson
   asserted that she could not stand for more than one hour per day due to pain
   in her ankle, but she told her doctor in January 2017 (a year and a half after
   her disability onset date) that she was active and could walk over a mile
   without difficulty. The ALJ also noted Wilson’s statement to a doctor that
   she stopped exercising due to stress, not physical inability.
          As factfinder, the ALJ was free to evaluate and weigh the totality of
   the evidence in the record in reaching the conclusion. Given the evidence
   from the consultant examiner regarding Wilson’s ankle and other relevant
   evidence in the record, we cannot say that “no credible evidentiary choices
   or medical findings support the [ALJ’s] decision.” Boyd v. Apfel, 239 F.3d
   698, 704 (5th Cir. 2001) (quotation omitted). Accordingly, substantial
   evidence supports the ALJ’s conclusion that Wilson is capable of performing
   light work, and we will not disturb it.
   C.     Past Relevant Work
          Past relevant work is substantial gainful activity that the claimant
   performed within fifteen years prior to the alleged disability onset date. 20
   C.F.R. § 404.1560(b). The claimant must also have performed the work long
   enough to learn how to do the job effectively. Id. Predicated on her
   determination that Wilson had the residual functional capacity to perform
   light work, the ALJ concluded that Wilson was capable of performing her past
   relevant work as a child welfare case worker and probation and parole officer




                                             7
Case: 21-60663      Document: 00516375131          Page: 8    Date Filed: 06/29/2022




                                    No. 21-60663


   (both classified as light work), and as a systems analyst (classified as
   sedentary work).
          Wilson argues there is not substantial evidence in the record to
   support the ALJ’s past relevant work determination as to her systems analyst
   role. Wilson only worked as a systems analyst for fourteen months, and that
   job is skilled at specific vocational preparation level seven, which requires at
   least two years of experience to qualify as past relevant work. See 20 C.F.R.
   § 404.1568; SSR 00-4p, 65 Fed. Reg. 75759, 75760 (Dec. 4, 2000). Assuming
   arguendo the ALJ erred in classifying Wilson’s systems analyst job as past
   relevant work, we hold that error harmless—Wilson is still capable of
   performing the jobs of child welfare case worker and probation and parole
   officer. Accordingly, the ALJ’s step four determination that Wilson can
   perform prior relevant work remains supported by substantial evidence.
          AFFIRMED.




                                          8